MILLS, Judge.
The personal representative of the estate of the decedent appeals from an order admitting a will to probate. He contends: (1) the instrument was not a will at all but, at best, evidence of an intention to make a will in the future; (2) the instrument and attesting witness oaths were not properly executed; and (3) the will is void due to the *382divorce of the decedent from the beneficiary after execution of the instrument.
We find no merit in the first two contentions. We do not reach the third because there is nothing in the record indicating that the trial court has yet considered it. It may be raised, if necessary, in a subsequent appeal.
WENTWORTH and BARFIELD, JJ., concur.